Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Nov. 24, 2020 has been entered. Claims 1-4 and 6-8 remain pending in the application. Claims 17-18 are withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder et al (U.S. Patent No. 8,221,669, hereafter Batchelder’s 669) in view of Speakman et al (WO 97/48557, filed on June 4, 1997) and further in view of  Palifka et al (US 7,281,785).
Regarding claims 1, 3, 4 (in the applicant), Batchelder’s 669 discloses a liquefier assembly for use in an additive manufacturing system to print three-dimensional parts by material extrusion (Col. 4, lines 8-17; it is understood that parts made from the method is by material extrusion and it is continuous process for extrusion material flow). Batchelder’s 669 recites in claims 4 and 5 that (in a method for building a three-dimensional model in an extrusion-based digital manufacturing system) the cross-sectional profiles of the ribbon filament and the ribbon liquefier each comprise a rectangular geometry (in claim 4 from 5 from Batchelder’s 669) (Col. 21, Lines 47-52). The rectangular geometry of the ribbon liquefier means its opposing faces corresponding a width of the ribbon liquefier and its opposing lateral ends corresponding to a thickness of liquefier. 
Batchelder’669 further teaches that, as illustrated in Fig. 4, (ribbon) liquefier 48 is a non-cylindrical liquefier that includes channel 52 extending between top end 54 and bottom end 56. Top end 54 and bottom end 56 are opposing ends of liquefier 48 along longitudinal axis 58 (Col. 8, Lines 6-9). Liquefier 48 also includes extrusion tip 60, which is a small-diameter tip that is located at a bottom end 56 and is configured to extrude the molten material of ribbon filament 34 with a desired road width (Col. 8, Lines 20-23). Thermal block 50 is a heat transfer component that extends around at least a portion of liquefier 48 and is configured to conduct heat to liquefier 48 and the received ribbon filament 34 (Col. 8, Lines 27-30). When thermal block 50 is mounted on the surface of the liquefier, the contact surface of the thermal block 50 is called mounting flanges (see attached annotated Figure I). The technique of mounting thermal block to liquefier is within common knowledge of ordinary skilled artisan and would only have provided predictable result of heating filament inside liquefier. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the teachings of Batchelder’669 to have flanges installed (see label flanges in attached annotated Figure I based on the Fig. 4 in the teachings of Batchelder’s 669). The claim would have been obvious because a particular known technique (for example, having flanges for heaters in thermal block) was recognized as part of the ordinary capabilities of one 

    PNG
    media_image1.png
    505
    413
    media_image1.png
    Greyscale

Annotated Figure I (from Fig. 4 in the teachings of Batchelder’s 669)
Batchelder’s 669 discloses that thermal block 50 is a heat transfer component that extends around at least a portion of liquefier 48 and is configured to conduct heat to liquefier 48 an dthe received ribbon filament 34 (col. 8, lines 27-30). As illustrated in Fig. 5A, Batchelder’s 669 discloses that a heater (Fig. 5A, item 50) about the ribbon liquefier along the heating zone (Fig. 5A, item 62), wherein the heater is configured to impart thermal energy into the ribbon filament (Fig. 5A, item 34) to create a molten pool (Fig. 5A, item 64) within the heating zone of the ribbon liquefier. Because the movement (downward) of the (solid) ribbon filament, it will 
However, in Batchelder’s 669 teachings, an actuator mechanism operably positioned proximate the ribbon liquefier is not disclosed. In the same field of endeavor, 3D printing and forming of structures, Speakman teaches that, as illustrated in Figs. 8A, 8B and 8C, the dual-in-line head 100 comprises a chamber body 102 having a deposition chamber 104 and feed chamber 106 therein (i.e. liquefier) and connected by a channel 108. The deposition chamber comprises an outlet or nozzle 110 in a wall at one end of the deposition chamber as in Fig. 8A (Page 11, Lines 7-11). The feed chamber 106 comprises an inlet 112 for the deposition material which is stored in a larger reservoir (Another end of the deposition chamber 104 has an outlet end connected to the nozzle 110. The inlet and outlet (ends) offset along the longitudinal axis). Defining a wall or wall of the cavities are top and bottom membranes 114, 116 which are connected to and are supported by the chamber body. The membranes 114, 116 are flexible and resilient so that a pressure pulse may be transmitted through them into the cavities (Page 11, Lines 14-19). In other words, the ribbon liquefier (i.e. the feed chamber 106 and the deposition chamber 104 with membranes 114 and 116) is transversely compressible. Still referring to Figs. 8A, 8B and 8C, the top membrane 114 of the deposition chamber 104 supports a deposition actuator 118, the top membrane of the feed chamber supports a feed actuator 120 and the bottom membrane 116 of the feed chamber supports a bottom actuator 122 (i.e. these actuators extend along the longitudinal axis of the chamber body). Each actuator 118, 120, 122 comprises a bimorph laminate including two layers of piezoelectric material arranged such that when a potential difference is applied (via electrical lines configured to operably 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelder’s 669 to incorporate the teachings of Speakman to provide piezoelectric actuators operably positioned proximate the ribbon liquefier.  By doing so, it would be possible to better control the deposition of the droplet during ejection to print three-dimensional objects, as recognized by Speakman (Page 13, Lines 17-31).
However, both Batchelder’s 669 and Speakman do not specifically disclose that the spaced apart flanges positioned along opposing faces of the ribbon liquefier and extended along the longitudinal axis thereof move relative to each other on the opposing faces to change volumetric flow rate of the extrudate. In the same field of endeavor, fluid handling in droplet deposition systems, Palifka discloses that, referring to Figs. 3A-3C, a valve housing (i.e. one flange) having eight openings, …, a camshaft 330 (i.e. an actuator) configured to rotate about an axis 333 running parallel to the line of openings. … A pinch plate (i.e. another flange) 350 is 
Thus, Palifka discloses that, by moving at least one of the spaced apart flanges such that the spaced apart flanges move relative to each other act on the opposing faces to transversely compress and release the ribbon liquefier, wherein the compression of the ribbon liquefier decreases a volume within the ribbon liquefier which increases volumetric flow rate of an extrudate and the release of the pressure on the ribbon liquefier tube causes expansion of the volume of the ribbon liquefier and a decrease in volumetric flow rate of the extrudate. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelder’s 669 to incorporate the teachings of Palifka to provide the spaced apart flanges positioned along opposing faces of the ribbon liquefier and extended along the longitudinal axis to transversely compress and .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Batchelder’s 669, Speakman and Palifka as applied to claim 1 above, in view of Page (US 9,796,140, claimed on June 19, 2014).
Regarding claim 2, the combination teaches the liquefier assembly for use in an additive manufacturing system to print three-dimensional parts. However, the combination does not disclose that in the liquefier assembly lateral ends are rounded. In the same field of endeavor, composite part fabrication (in FDM), Page teaches that Fig. 10a shows a cylindrical feedstock 1002 being fed through rollers 1004 which can squeeze it and transform the fed-through portion to a ribbon section 1006 to have a thin rectangle or other cross-sectional shape with one thin dimension so that the feedstock can bend around a corner more easily or with lower force. A nozzle 1008 can provide an exit orifice 1010. The nozzle 1008 can have an opening 1012 shaped correspondingly to accept the reshaped feedstock, for example it can have a rectangular opening. The shape of the exit orifice 1010 can be any required shape, for example it can have a circular shape (Col. 10, Lines 63-67 and Col. 11, Lines 1-6). Actually, the transition of the shape of the opening 1012 (i.e. rectangular) to the shape of the exit orifice 1010 (i.e. circular) in the nozzle 1008 (i.e. the ribbon liquefier) has a cross-section having lateral ends rounded (not shown). 
Page discloses the claimed invention except for specifically claiming lateral ends of the ribbon liquefier are rounded. It would have been obvious to one of ordinary skill in the art at the time the invention was made to the ribbon liquefier have lateral ends rounded, since it has .
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Batchelder’s 669, Speakman and Palifka as applied to claim 1 above, in view of Duty et al. (US 2015/0183159, filed on Dec. 30, 2013).
Regarding claims 6 and 8, the combination teaches the liquefier assembly for use in an additive manufacturing system to print three-dimensional parts. However, the combination does not explicitly disclose a heater to connect to an electric source to heat the ribbon liquefier. In the same field of endeavor, polymer advanced manufacturing, Duty teaches that, as illustrated in Figs. 1 and 3, the apparatus preferably includes a nozzle 80 (i.e. ribbon liquefier) for extruding a material, such as shown in Fig. 1 or 3. The nozzle 80 preferably operably contacts a polymeric working material that is reinforced with carbon fiber (CF). Fig. 3 shows one embodiment of the nozzle 80 including a barrel 85 through which the working material is provided and from which the working material is directly deposited on the build. An induction coil 120 (current from an electric source through it) or alternative heat source may be positioned on or in connection with the nozzle 80 to heat the working material to a desired temperature and/or flow rate ([0024], Lines 4-14). There are electrical wires and electrode shown in the Fig. 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Batchelder’s 669, Speakman and Palifka as applied to claims 1 above, in view of Kemperle et al (US 9,168,698, claimed on Oct. 29, 2012).
Regarding claim 7, the combination teaches the liquefier assembly for use in an additive manufacturing system to print three-dimensional parts. However, the combination does not disclose one or more sensors configured to measure compressions and expansions of the ribbon liquefier. In the same field of endeavor, three-dimensional printer with force detection, Kemperle teaches that, as illustrated in Fig. 3, the tool 300 may include, for example, an extruder (i.e. ribbon liquefier) or other tool operable to add build material to an object 304 during a build process as generally described above. One or more sensors 302 may be mechanically coupled or otherwise included in the fabrication tool 300. Each sensor may be operable to sense a contact force between the fabrication tool 300 and a structure, such as the object 304, the build platform 306, or some other structure (Col. 8, Lines 40-48). More generally, sensors that are collectively operable to sense any force or displacement of the fabrication tool (i.e. compressions and expansions of the ribbon liquefier) and separate structure, or any related properties such as compression or strain, may be used as sensors 302, as long as the contact forces described above may be calculated from the sensed physical characteristics (Col. 8, Lines 56-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination .
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered. 
In response to applicant’s arguments that the thermal block 50 (e.g. a resistor) in Batchelder’s 669 to prevent the expansion of the ribbon liquefier when in a pressurized extrusion state (Batchelder’s 669 discloses a static thermal block 50 configured to conduct heat to the liquefier) and , it is not persuasive. The heating elements are needed to thermally/tightly contact the wall of the liquefier but not necessarily to constrain the expansion or movement of the wall of the liquefier (e.g. the resistor can include multiple individual pieces to move freely without any constrain when the liquefier expanding or contracting). Thus, if needed, the heating elements can move with the liquefier rather than prevent the expansion or compression of the liquefier. Further, the expansion or compression of the liquefier can be considered as a passive way to adjust the flow rate of the melted ribbon filament exiting the nozzle tip of the ribbon liquefier.    
Regarding the arguments that Speakman is directed to a jetting system and not directed to an extrusion-based additive manufacturing system where a continuous stream of extrudate to form multiple layers and there is no disclosure in Speakman of the spaced apart flanges, it is not persuasive. Speakman discloses the present invention relates to 3D printing (or additive manufacturing) (page 1, line 1). Figure 1 shows multiple layers of deposition material at a 
Regarding arguments that Palifka does not teach the valve is used to control flow along with the ink jets, it is not persuasive. Palifka discloses that, referring to Figs. 3A-3C, a valve housing (i.e. one flange (such as item 310 in Fig. 3C)) having eight openings, …, a camshaft 330 (i.e. an actuator) configured to rotate about an axis 333 running parallel to the line of openings. … A pinch plate (i.e. another flange) 350 is positioned between camshaft 330 and tubes (e.g. the ribbon liquefier) inserted into the openings in the valve housing, e.g. tube 370 (in Figs. 3B and 3C). In summary, for one of ordinary skilled in the art, the volumetric flow rate of extrusion material can be simply controlled by changing the shape of the camshaft. If needed, the rotating camshaft can provide a continuous flow without stopping the extrusion from the liquefier.
Regarding the arguments that adding an actuator disclosed in Speakman to the thermal block 50 of Batchelder’s 669 would not have any effect on the flow rate, it is not persuasive. 
Regarding arguments that Batchelder’s 669 does not disclose flanges, it is not persuasive. For one of ordinary skilled in the art, the function of a component such as flanges is to provide an interface for mounting a part such as actuators. Based on the disclosures of Batchelder’s 669 and Speakman, there is no evidence to prohibit the combination of the subassembly 44 (in Fig. 4 of the teachings of Batchelder’s 669) and the actuators 120 and 122 (in Fig. 8B of the teachings of Speakman) without achieving that function.
Regarding arguments (about the response to arguments section) that there is no discussion in Batchelder’s 669 of the thermal block being a heat sink, it is persuasive. The thermal block 50 can be a resistor (not a heat sink).    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742